
	
		I
		111th CONGRESS
		1st Session
		H. R. 1682
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Mr. Conaway (for
			 himself and Ms. Sutton) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to require States
		  to develop and implement highway bridge management systems.
	
	
		1.Short titleThis Act may be cited as the
			 Bridge Life Extension Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Corrosion of highway bridges costs the
			 United States economy $8.3 billion each year according to a Federal Highway
			 Administration report (FHWA–RD–01–157) that was delivered to Congress in
			 2002.
			(2)The ongoing cost
			 of corrosion on United States highway bridges represents a needless waste of
			 taxpayer dollars.
			(3)One-third of the
			 ongoing cost of corrosion on United States highway bridges would be saved if
			 existing, fully developed corrosion prevention technologies were applied to
			 bridge decks and their substructures.
			(4)The application of
			 corrosion technologies to United States highway bridges is necessary, but
			 currently underused.
			(5) The application of
			 corrosion prevention strategies should be required in the design and
			 rehabilitation of bridge structures that use Federal funding and the
			 development of new corrosion prevention technologies should be
			 encouraged.
			3.Highway bridge
			 replacement and rehabilitation programSection 144(d) of title 23, United States
			 Code, is amended by adding at the end the following:
			
				(5)Requirements for
				State participation
					(A)Implementation
				of highway bridge management systemsAs a condition for providing
				assistance to a State under this section, the Secretary shall require the State
				to develop and implement a highway bridge management system that meets the
				requirements of section 303.
					(B)Applicability to
				new and existing bridgesA highway bridge management system under
				subparagraph (A) shall apply to design and construction of new bridges and
				maintenance of existing bridges.
					(C)Preservation of
				structuresIn developing and implementing a highway bridge
				management system under subparagraph (A), a State shall—
						(i)identify corrosion
				mitigation and prevention methods that will be used to preserve the highway
				bridges in the State, taking into account—
							(I)material
				selection;
							(II)coating
				considerations;
							(III)cathodic
				protection considerations;
							(IV)design
				considerations for corrosion; and
							(V)concrete
				requirements;
							(ii)establish a
				project maintenance program for highway bridges in the State for the purpose of
				extending the life of each highway bridge;
						(iii)ensure that all highway bridge designers,
				inspectors, and maintenance individuals implementing the system are trained and
				certified in corrosion mitigation and prevention techniques; and
						(iv)research current inspection technologies
				and techniques for highway bridges.
						(D)ConsultationA
				State shall carry out the requirements of this paragraph in consultation with
				engineers and other experts specializing in corrosion mitigation and prevention
				methods.
					.
		
